DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       BRIAN M. BEAUCHAMP,
                             Appellant,

                                     v.

    THE BANK OF NEW TRUST COMPANY, N.A., as successor to
   JPMORGAN CHASE BANK, N.A., as trustee, and LOIS TAYLOR,
                       Appellees.

                              No. 4D17-2417

                              [April 12, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County;    William   L.    Roby,    Judge;   L.T.    Case    No.
562007CA002162AXXXXHC.

  Robert P. Summers and Jessica M. VanValkenburgh of McCarthy,
Summers, Bobko, Wood, Norman, Bass & Melby, P.A., Stuart, for
appellant.

   Marc James Ayers of Bradley Arant Boult Cummings LLP, Birmingham,
AL, and Brian M. Rolson of Bradley Arant Boult Cummings LLP, Charlotte,
N.C., for appellee The Bank of New York Trust Company, N.A., as
successor to JP Morgan Chase Bank, N.A., as trustee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.